Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2021 has been entered.
Claims  5, 12 and 19 have been cancelled.
Claims 1-3, 6-11, 13-18, 20 and 21 being independent also have been amended.
Claims 1-4, 6-11, 13-18, 20, and 21 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 08/04/2021 have been fully considered but they are not persuasive. 
With respect to applicant’s arguments under USC 101, applicant argues that the claims are not directed to an abstract idea; however, the examiner respectfully disagrees. Blocking or excluding a chargeback from entering a network is not an improvement to the functioning of a computer or any other technology or technical field, nor does it reduce the amount of network and computing resources needed to process chargebacks. Claim 1 does recite resolving chargeback requests using reason codes and triggering codes to block payments. This is related to a business process related to solving problems associated with fraudulent related chargebacks without significantly more. This business process is related to a fundamental economic practice relating to a certain method of organizing human activity. Further, using a computer to automate the chargeback process by determining whether a chargeback is eligible or ineligible (i.e. fraud related) to process or block (i.e. exclude or prevent) from network traffic clearly relates to a business process. As seen in paragraphs [0004]-[0005], [0016], [0019] & [0020] of the applicants specifications, the claims merely recite using a computer to block from submitting the presentment 
Under the second prong, the judicial exception is not integrated into a practical application because the combination of additional elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer function of processing data), and merely describe how to generally “apply” the judicial exception in a computer environment to automate the process and simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea, see MPEP 2106.05 (f). Blocking or conserving network and computing resources does not improve the controls or functioning of a network or computing technology. Therefore, the claims in the instant application do not integrate the judicial exception into a practical application.
Under step 2B, the claims at issue do not require any nonconventional computer, network, or other components, or even a non-conventional and non-generic arrangement of known, conventional pieces but merely recite applying the abstract idea in a generic computer environment to automate the process. The elements of the instant process, when taken alone, each execute in a manner conventionally expected of these elements. The elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Hence these additional elements do not add anything significantly more than an abstract idea. At best, these features may be considered to be a business solution, using computers, to a problem of fraud-related chargebacks. However, by relying on computing devices to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 “use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). As discussed in the rejection above, the components of the instant system, when taken alone, each execute in a manner conventionally expected of these components.  At best, Applicant has claimed features that may improve an abstract idea.  However, an improved abstract idea is still abstract, (SAP America v. Investpic *2-3 (‘“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89-90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea.”’ Hence the claims do not recite significantly more than an abstract idea.
For the reasons above and those stated in the rejections below, rejection of claims 1-4, 6-11, 13-18, 20, and 21 under 35 U.S.C. 101 is maintained by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-11, 13-18, 20, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of blocking from submitting the second presentment message without significantly more. 
Claim 1 recites: 
receiving a first plurality of chargeback transactions submitted by a plurality of issuers, wherein …; 
identifying the first plurality of chargeback transactions based on a reason code …; 
determining that the first fraud-related chargeback is triggering fraud-related chargeback for a corresponding first financial account based at least in part on triggering rules, …;
associating a notification date to the first financial account;
submitting, the first plurality of chargeback transactions, including the triggering fraud-related chargeback for the first financial account via the payment processing network to the corresponding acquirers for chargeback settlement as part of the chargeback process; 
receiving a second plurality of chargeback …;
retrieving the notification date …; and
blocking the second presentment message to the corresponding acquirer …; Thus, under the broadest reasonable interpretation, the claims recite the abstract idea of blocking from submitting the second presentment message. Therefore, the claim is a “Method of Organizing Human Activity” relating to a “Fundamental Economic Practice”. 
This judicial exception is not integrated into a practical application because the combination of additional element(s) of “the memory” and “the CB computing device” for receiving …; identifying …; storing triggering rules …; identifying a first fraud-related chargeback …; transmitting a notification …; storing a record …; determining that the first fraud-related chargeback is the triggering fraud-related chargeback …; submitting the triggering …; receiving a second plurality …; identifying a second fraud-related chargeback … determining that the second …; and blocking the second fraud-related chargeback are recited at a high level of generality i.e., as a generic processor performing a generic computer function of processing data. These additional elements describes how to generally “apply” the judicial exception in a computer environment. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea, see MPEP 2106.05 (f).
The claim(s) does/do not include additional elements individually or in combination that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element of “a memory” and “a CB computing device” in the claim amount to no more than mere instructions to apply the exception using a generic computer component. Further, the steps of receiving, transmitting and storing data are all well-understood, routine and conventional, see MPEP 2106.05(d).
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The receiving, transmitting and storing steps are well-understood, routine and conventional computer functions. The claim is ineligible.
The dependent claims 2-4, 6-7, 9-11, 13-14, 16-18, & 20-21 further narrow the abstract idea and do not provide any additional elements individually or in combination that amount to significantly more than the abstract idea.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481.  The examiner can normally be reached on Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        8/17/2021